Citation Nr: 0734920	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-02 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating, in excess of 40 percent, 
for service-connected degenerative joint disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service with the United States Coast 
Guard from April 1990 to June 1996, with 18 months of prior 
unverified active service and over 25 years of prior inactive 
service.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that an April 2005 RO decision denied Total 
Disability for Individual Unemployability (TDIU).  The 
veteran filed a notice of disagreement in February 2006 and a 
statement of the case was issued in December 2006.  The 
record does not reflect that a timely substantive appeal has 
been submitted as to that issue.  The Board has jurisdiction 
to consider the veteran's possible entitlement to a TDIU in 
an appealed claim for a higher rating for a lumbar spine 
disability when the TDIU issue is raised by assertion or is 
reasonably indicated by the evidence, regardless of whether 
the RO has expressly addressed this additional issue.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  
But the question of TDIU entitlement may be considered a 
component of an appealed increased rating claim only if the 
TDIU claim is based solely on the disability or disabilities 
that are the subject of the increased rating claim.  See 
VAOPGCPREC 6-96.  Here, the veteran's unemployability claim 
was based in part on his service-connected hypertension, 
which is not on appeal.  Moreover, in this case, the question 
of entitlement to TDIU has been adjudicated on a separate 
track from the instant claim and, as mentioned, the veteran 
has not yet perfected his appeal.  Thus, the Board does not 
have jurisdiction over that claim.  38 C.F.R. §§ 20.200, 
20.202, 20.302 (2007).


FINDING OF FACT

The veteran's degenerative joint disease of the lumbar spine 
is productive of no significant neurological impairment of 
either lower extremity; the veteran's thoracolumbar spine is 
not unfavorably ankylosed, and the disability is not 
productive of incapacitating episodes of at least six weeks 
for any year pertinent to this claim.

CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
veteran's service-connected degenerative joint disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5235- 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA in December 
2003.  This notice informed the veteran's of his rights under 
the VCAA, generally.  Then, in February 2007 after its 
initial adjudication of the claim, the RO sent the veteran 
additional VCAA notice pertaining to his increased rating 
claim, to include notice that he submit any pertinent 
evidence in his possession.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in May 2007.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
this claim would have been different had VCAA notice been 
provided before the initial adjudication of the claim.

In addition, that February 2007 letter provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which the veteran 
seeks an increased rating, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records that could be obtained 
to substantiate this claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of this claim was insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claim.

Factual Background

In October 1996, the veteran was initially granted service 
connection for degenerative joint disease of the lumbar spine 
that resulted from a history of back injury during service.

Outpatient records from April 2003 address back pain and 
stiffness.  The veteran reported no incontinence, but 
indicated some dripping between urination for the prior 3 
years.  Physical evaluation at that time revealed diffuse 
tenderness about the paraspinal muscles, 3/5 motor strength 
in lower extremities and patchy sensory results that were 
less sharp in the right leg than the left leg.  The veteran 
was diagnosed with spinal stenosis, and a significant 
myofascial component was indicated.  Rehabilitation goals of 
decreasing pain and improving function were established for a 
four week timeframe.

In January 2004, the veteran underwent a VA orthopedic 
examination.  Pertinent past medical history was discussed.  
The veteran complained of intermittent sharp pain and muscle 
spasms.  The veteran reported pain radiating to the anterior 
aspects of his lower extremities.  He said the pain was 
aggravated by walking and cold weather.  In addition, he 
reported subjective weakness in his legs and bilateral foot 
tingling.  His history of diabetes was also noted.  The 
veteran denied incontinence of bowel or bladder.  He was 
taking nonsteroidal anti-inflammatory medicine, with some 
pain relief.  He also said he was recommended for surgery by 
private physicians, but refused.

Upon physical examination, he was found to have no gross 
deformity.  His range of motion was comprised of active 
flexion of 10 degrees, active extension of 5 degrees, lateral 
rotation of 5 degrees bilaterally, and lateral bending of 5 
degrees bilaterally.  The examining physician noted that the 
veteran tended to overreact to his pain during the 
examination.  Tenderness to palpation was noted over the 
bilateral paraspinal muscles.  Straight-leg raising test was 
positive on the right side, with pain radiating to the right 
leg.  The examiner could not perform a Patrick test, 
secondary to the veteran's severe pain.  The veteran 
demonstrated positive findings when Waddell testing was 
performed, specifically upon trunk rotation and ankle clonus 
testing.  Neurological testing was limited secondary to the 
veteran's severe pain.  The veteran did perform heel to toe 
walking without difficulty and he did not require assistance 
when demonstrating his normal gait.  His sensation was 
grossly intact and his deep tendon reflexes were absent at 
his knee and ankles.  He had no ankle clonus and his Babinski 
test was negative.  The veteran was diagnosed with 
degenerative disc disease of the lumbar spine with increasing 
narrowing of the disc space at L4-L5.  Other diagnoses 
included spinal stenosis and lumbar facet joint disease.  The 
examiner also wrote that the examination demonstrated a 
nonorganic psychological cause of low back and lower 
extremity pain.

A VA x-ray report from January 2004 addressed sclerosis and 
joint space narrowing at the L4-L5 joint space, without 
evidence of fracture, subluxation, or spondylolisthesis.  
Sclerosis of the L3 lamina was also observed, along with 
facet arthropathy.

A VA examination for Diabetes Mellitus, conducted in November 
2004, was negative for sensation deficits in the lower 
extremities.  In addition, a VA prostate examination from 
November 2004 also included the veteran's complaints of back 
pain and his problems with morbid obesity.  The examiner 
noted the veteran's complaints of urinating every one to two 
hours and one time at night.  The examiner noted all of the 
veteran's health conditions, to include his spine disability, 
diabetes, and hypertension, and indicated that these "may be 
contributing factors" to his erectile dysfunction.  In 
closing, he diagnosed the veteran with mild urinary 
frequency, as a residual of prostate cancer.

VA outpatient records from October 2005 indicate the 
veteran's feet were sensitive to light touch and that he had 
slight numbness and tingling there as well.  Other records 
from that same month include instructions for the veteran to 
exercise 20 minutes per day, walk three times per week, and 
lose weight.

In August 2006, the veteran underwent a VA orthopedic 
examination for his spine disability.  Pertinent past medical 
history was discussed and the examiner noted a review of a 
prior VA examination.  The veteran denied prior surgery.  He 
reported pain all day, shooting down his posterior calf and 
resulting in toe numbness.  He had no bowel or bladder 
incontinence.  The examiner described the veteran as being 
status post prostate cancer with erectile dysfunction.  The 
veteran brought a cane to his evaluation, but did not use it.  
He also reported taking Percocet every 4 hours with relief.  
He stated he has not been under physician- directed bed rest.  
The veteran reported that he is generally unable to walk more 
than 100 yards or sit for 60 minutes.  He said he could not 
lift ten pounds and could not participate in sports or 
exercise.  The veteran also reported sleeping in a recliner.  
The veteran reported no flare ups.

Upon physical examination, the veteran was found to be a 
well- developed obese male in no acute distress and walking 
with a slow symmetric gait while holding the walls as he 
goes.  He did not use an assistance device.  His 
thoracolumbosacral spine had normal curvature and no spasm.  
He had tenderness to superficial and deep palpation 
throughout the lumbar region paravertebrally.  The veteran 
had right and left lateral bending and extension of 0 to 10 
degrees.  His flexion, right and left rotation were 0 to 20 
degrees with pain throughout all ranges of motion.  He could 
sit in the examination room chair during the history portion 
of his evaluation.  He had a positive Burn's test at 20 
degrees, positive axial compression pain, and positive 
truncal rotation pain.  When sitting he showed a positive 
straight leg raising sign with his knee flexed to 60 degrees; 
and while supine this was shown at 5 degrees bilaterally.  
There was no evidence of atrophy and his lower extremities 
were described as very muscular.  The examiner noted that the 
veteran did not meet the criteria addressed in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  Based on these 
findings, the veteran was diagnosed with degenerative 
arthritis of the spine and significant indication of symptom 
magnification was noted.  He referred the veteran for a 
neurologic evaluation.

In March 2007 another VA examiner reviewed the veteran's 
claims file and gave a report re-evaluating the veteran's 
lumbar spine disability.  He specifically addressed the issue 
of radiculopathy and neuropathy.  The veteran complained of 
increasing radiculopathy and neuropathy, but the examiner 
indicated no change in findings from the August 2006 
examination.

An April 2007 VA EMG test did not reveal radiculopathy.  The 
VA physician who conducted the test addressed the veteran's 
pertinent past medical history and examined the veteran. 
Physical examination revealed that the veteran's range of 
motion was limited by pain and the veteran could not perform 
straight leg testing, but did not have radicular symptoms.  
His motor strength was described as being limited by pain and 
effort to 3/5 in both legs.  The veteran also reported 
decreased sensation in his legs, in a stocking distribution.  
His reflexes were 2+ and symmetric at both his quadriceps and 
ankles.  He had a mildly antalgic gait.  Following the 
electrodiagnostic portion of the veteran's evaluation, the 
examiner found evidence of moderate sensorimotor peripheral 
polyneuropathy affecting the sensory nerves more than the 
motor nerves.  

In March 2005 the RO received a private report that was 
originally provided by the veteran's wife in March 2001 in 
support of his Social Security disability claim, she 
indicated that the veteran complains of his inability to sit 
or stand for long.  She also noted that the veteran has 
problems sleeping and getting out of bed.  In this same 
filing, the veteran stated that his lower back pain causes 
him to crunch over and have difficulty standing up.  All body 
positions caused pain, which could only be relieved by 
switching and moving.

Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the general rating formula for 
rating diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2006).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (also outlined below), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

When intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) on the total duration of 
incapacitating episodes over the past 12 months, a maximum 60 
percent evaluation is warranted, and such is assigned when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  A 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months. A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.  38 C.F.R. § 4.71A, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (2007).



Analysis

The veteran's low back disability is currently rated as 40 
percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 
5010- 5237 for degenerative joint disease of the lumbar 
spine.  (A hyphenated Diagnostic Code is used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.)

The Board notes that although the veteran has a diagnosis of 
degenerative disc disease, the evidence does not show and the 
veteran has not alleged that he has ever had an 
incapacitating episode necessitating bed rest prescribed by a 
physician.  The August 2006 VA examination report states the 
veteran has had no physician directed bed rest.  So, 
consideration of the formula in 38 C.F.R. § 4.71a for rating 
intervertebral disc syndrome is not warranted.

With respect to limitation of motion, the veteran reportedly 
cannot do any exercise or lifting of heavy objects.  He has 
stated that his back pain is intermittent and increases with 
walking, sitting for long periods of time, and standing for 
long periods of time.  However, changing positions and taking 
pain relief medications sometimes relieves this pain.  The 
medical evidence shows that on the August 2006 VA examination 
the veteran had forward flexion of the lumbar spine to 0 to 
20 degrees with pain.  However, the veteran has no ankylosis 
and the Deluca criteria were not shown in this examination.  
So, in considering the veteran's claim and all of the 
evidence, to include all pertinent disability factors, 
ankylosis of the thoracolumbar spine is not shown.  This is 
so even when considering the limited extent of the veteran's 
range of spinal movement or forward flexion.

Turning to the issue of the veteran's neurological 
manifestations, the Board is aware of the veteran's 
descriptions of radiating pain in various lower extremity 
nerve distributions.  The examiner who wrote the January 2004 
examination report, however, indicated that the veteran 
appeared to overreact to his pain.  The veteran demonstrated 
positive findings in the Waddell test that was performed, 
indicating a psychogenic component to the veteran's 
complaints.  Also, impressions from the VA examiner who saw 
the veteran in August 2006 indicated significant symptom 
magnification.  With this in mind, the Board also notes that 
findings from the most current April 2007 electromyogram 
report clearly state that there is no electrodiagnostic 
evidence of right or left lumbosacral radiculopathy.  This is 
the only objective clinical evidence addressing the issue of 
radiculopathy and is very probative in assessing the actual 
neurological impairment attributable to the veteran's service 
connected lumbar spine disability.  Accordingly, the Board 
finds that consideration of an additional rating for 
radiculopathy under 38 C.F.R. § 4.124a for diseases of the 
peripheral nerves is not warranted.

In addition, symptoms of urinary dysfunction and erectile 
dysfunction are addressed by the evidence of record.  The 
Board observes that the examiner who provided the November 
2004, diabetes examination report stated that spinal stenosis 
was among several disabilities that "may be contributing 
factors" to erectile dysfunction.  In Obert v. Brown, 5 Vet. 
App. 30 (1993), the Court held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  There 
is no other medical evidence linking the veteran's 
genitourinary conditions to his spinal stenosis and these 
problems are characterized as diagnosed residuals of prostate 
cancer.  Accordingly consideration of the extent to which the 
veteran's service-connected disability may have aggravated a 
nonservice-connected disability is not in order.  Cf. Allen 
v. Brown, 7 Vet. App. 439 (1995).

In addition, the veteran's representative noted in his 
September 2007 brief that forward flexion findings are not 
shown in the August 2006 VA spine examination report.  But 
the Board observes flexion is noted, even if the word forward 
is not assigned to it.  Regardless, the record also includes 
other VA and private medical evidence which show the extent 
of the veteran's limitation of motion.  And the Board also 
notes that the veteran is receiving the maximum benefit under 
the applicable criteria for limitation of motion of the 
thoracolumbar spine.  See 38 C.F.R. § 4.71a General Rating 
Formula for Diseases and Injuries of the Spine.  A higher 
evaluation would require ankylosis of the entire 
thoracolumbar spine, which is not shown.

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 40 percent, but 
has found none.  The Board has also considered the doctrine 
of reasonable doubt but has determined that it is not 
applicable to the claim for an evaluation in excess of 40 
percent because the preponderance of the evidence is against 
the claim.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by a 40 
percent evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine is denied.



____________________________________________
C. L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


